IN THE COURT OF APPEALS OF IOWA

                                   No. 16-1278
                                Filed July 6, 2017


WILLIAM L. BURKHALTER, CYNTHIA A. BURKHALTER, and MATTHEW
BURKHALTER,
     Plaintiffs-Appellants,

vs.

U.S. BANK, N.A., CEDAR RAPIDS, IOWA, individually and as a Trustee of
the LOUIS D. BURKHALTER JR. REVOCABLE TRUST,
      Defendants-Appellees.
________________________________________________________________


      Appeal from the Iowa District Court for Linn County, Patrick R. Grady,

Judge.



      Plaintiffs appeal from an order granting the defendant’s motion for partial

summary judgment. AFFIRMED.




      Peter C. Riley of Tom Riley Law Firm, P.L.C., Cedar Rapids, for

appellants.

      Patrick M. Roby, Paula L. Roby, and Nicholas J. Kilburg (until withdrawal)

of Elderkin & Pirnie, P.L.C., Cedar Rapids, for appellee U.S. Bank, N.A.



      Considered by Mullins, P.J., and Bower and McDonald, JJ.
                                          2


MCDONALD, Judge.

       Louis Burkhalter, Jr., established a revocable trust benefitting his son,

William. The trust named William’s spouse, Cynthia, and William’s son, Matthew,

as beneficiaries after William’s death.       U.S. Bank, Cedar Rapids, served as

trustee.   Shortly before Louis’s death, he amended the trust to add his son

Steven as an additional beneficiary of the trust. After Louis’s death, William filed

suit against Steven and U.S. Bank to challenge the amendment adding Steven

as an additional beneficiary of the trust. William alleged Louis lacked capacity to

amend the trust and Steven exerted undue influence on Louis.                William

eventually dismissed U.S. Bank as a party. The matter was tried to a jury, and

the jury found against William on his claim for undue influence. The jury’s verdict

was affirmed in Burkhalter v. Burkhalter, 841 N.W.2d 93, 94 (Iowa 2013).

       This case arises out of the same general circumstances as the first case.

In the present proceeding, William, Cynthia, and Matthew filed suit against U.S.

Bank, claiming the bank breached its fiduciary duty owed to them as

beneficiaries of the trust by permitting Louis to modify the trust agreement when

Louis was subject to Steven’s undue influence. The district court granted the

bank’s motion for summary judgment based on the preclusive effect of the prior

proceeding.   The plaintiffs claim the district court erred in granting summary

judgment because issue preclusion is inapplicable under the facts and

circumstances of this case.

       “We review rulings that grant summary judgment for corrections of errors

at law.” Luana Sav. Bank v. Pro-Build Holdings, Inc., 856 N.W.2d 892, 895 (Iowa

2014) (citing Parish v. Jumpking, Inc., 719 N.W.2d 540, 542 (Iowa 2006)).
                                          3


“Summary judgment is appropriate when there is no genuine issue of material

fact, and the burden of showing the lack of a genuine issue is on the moving

party.” Parish, 719 N.W.2d at 542–43 (citing Fischer v. UNIPAC Serv. Corp., 519

N.W.2d 793, 796 (Iowa 1994)). “A fact is material if it will affect the outcome of

the suit, given applicable law.” Id. (citing Fischer, 519 N.W.2d at 796).

       “Whether the elements of issue preclusion are satisfied is a question of

law.” Grant v. Iowa Dep’t of Human Servs., 722 N.W.2d 169, 173 (Iowa 2006).

To invoke issue preclusion the invoking party must establish:

       (1) the issue concluded must be identical; (2) the issue must have
       been raised and litigated in the prior action; (3) the issue must have
       been material and relevant to the disposition of the prior action; and
       (4) the determination made of the issue in the prior action must
       have been necessary and essential to the resulting judgment.

Hunter v. City of Des Moines, 300 N.W.2d 121, 123 (Iowa 1981).

       When issue preclusion is invoked defensively, “the party against whom the

doctrine is invoked . . . ‘[must have been] so connected in interest with one of the

parties in the former action as to have had a full and fair opportunity to litigate the

relevant claim or issue and be properly bound by its resolution.’” Id. (quoting

Bertran v. Glen Falls Ins. Co., 232 N.W.2d 527, 533 (Iowa 1975)). Defensive use

of issue preclusion is when “a stranger to the judgment, ordinarily the defendant

in the second action, relies upon a former judgment as conclusively establishing

in his favor an issue which he must prove as an element of his defense.” Id.

       This is the archetypal case in which issue preclusion applies. In the prior

suit, Matthew sued Steven to establish undue influence. A jury found there was

no undue influence, and the jury’s verdict was affirmed on appeal. Now, William

has added his spouse and son as additional plaintiffs and asserts the bank is
                                        4


liable to them because it failed to prevent Steven’s undue influence, which a jury

has already determined did not occur. The fact that the spouse and son were not

parties to the prior suit is immaterial. The spouse and son’s interests in the

litigation are derivative of William’s and are so connected in interest with

William’s that it can be fairly said they have had a full and fair opportunity to

litigate the relevant claim or issue and be properly bound by its resolution. We

can add little to the thorough and well-reasoned order of the district court

granting the defendant’s motion for partial summary judgment and order denying

the plaintiff’s motion to reconsider and/or enlarge and amend. The district court

carefully considered the parties’ arguments and each of the elements of issue

preclusion, and we agree with the district court’s rationale and conclusions. The

judgment of the district court is affirmed without further opinion. See Iowa Ct. R.

21.26(1)(d), (e).

       AFFIRMED.